EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ryan S. Hinderliter (attorney for applicant) on June 1, 2022.
The application has been amended as follows:

In Claim 1, line 8, change “comprising” (after “powder”) to --- consisting of ---.
In Claim 3, line 2, change “comprises one or more of” to --- is selected from the group consisting of ---.
In Claim 3, line 3, change “and an inorganic salt.” to --- an inorganic salt and a combination thereof. ---.
In Claim 4, lines 1-2, delete “one or more” (between “said” and “drugs”).
In Claim 4, line 2, change “is” (after “drugs”) to --- are ---.
In Claim 5, line 2, change “comprises” (after “excipient”) to --- is ---.
In Claim 5, line 2, change “another sugar alcohol” to --- a sugar alcohol other than mannitol ---.
In Claim 5, lines 2-3, change “part mannitol or another sugar alcohol” to --- part of the mannitol or the sugar alcohol other than mannitol ---.
In Claim 5, line 3, delete “one or more” (between “said” and “drugs”).
In Claim 6, line 2, change “that can be” to --- and is ---.
In Claim 7, line 1, change “comprises” to --- is ---.
In Claim 8, line 2, change “comprises” (after “surfactant”) to --- is ---.
In Claim 8, line 2, insert --- present --- between “80” and “at”.
In Claim 8, line 2, change “1-part” to --- 1 part ---.
In Claim 8, line 3, delete “one or more” (between “said” and drugs”).
In Claim 8, line 3, change “drugs_by” to --- drugs by ---.
In Claim 13, line 2, change “comprises one or more of” to --- is selected from the group consisting of ---.
In Claim 13, lines 2-3, change “and an inorganic salt.” to --- an inorganic salt and a combination thereof. ---.
In Claim 14, lines 1-2, change “said one or more drugs is” to --- said drugs are ---.
In Claim 15, line 2, delete “a formulation that can be”.
In Claim 16, line 2, change “comprises” to --- is ---.
In Claim 17, line 2, change “comprises” to --- is ---.
In Claim 17, line 2, insert --- present --- between “80” and “at”.
In Claim 17, line 2, change “1-part” to --- 1 part ---.
In Claim 17, line 3, change “one or more drugs_by” to --- drugs by ---.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of applicant’s amendment, previous 103 rejection on claims 1, 3, 4, 6 and 10 over Acharya et al (WO’038) in view of (i) Chen et al’297 or Cho et al’776 and (ii) Chen et al (CN’909) and previous 103 rejection on claims 2 and 9 over Acharya et al (WO’038) in view of (i) Chen et al’297 or Cho et al’776 and (ii) Chen et al (CN’909), and further in view of (iii) Kim et al’135 are hereby withdrawn.  The cited prior arts do not teach or suggest instant compositions of clams 1 and 11, which consists of “a. . . water; b. . . drugs consisting of verteporfin and gemcitabine; c. a perfluorocarbon; and d. an excipient, wherein . . .” or instant composition of claim 29, which consists of “a . . . water; b. . . drugs consisting of gemcitabine, verteporfin and ribavirin; c. a perfluorocarbon; and d. an excipient.” (Acharya’s composition has to contain a glutaminase inhibiting agent (such as CB-839 and/or C968) as well as a YAP1/WWRT1 inhibiting agent (verteporfin)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 1, 2022